Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Xiaorong You's Eastman   Xiaorong You's Eastman Eastman Seized Hard Xiaorong You's Lenovo   Xiaorong You's Google Xiaorong You's Yahoo Xiaorong You's Lansing Xiaorong You's Lansing Xiaorong You's Lenovo   Xiaorong You's USB
Device        CREATED, DELETED, SENT, RECEIVED, PLACED       iPhone (QKX01)           Laptop (QKX02)        Drive (QKX03)       Laptop (QKX07)           Drive (QKX09)        Return (QKX10)     Hard Drive (QKX20)       iPhone (QKX21)         Laptop (QKX23)          Drive (QKX28)
  23-a                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  23-b                                                                                                   10/01/2017 11:46 AM
 QKX03                                                                                                   02/11/2018 08:32 PM
                                                                                                                                                                                                 09/12/2018 11:11 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  23-c                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  23-e                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  23-f                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  23-l                                                                                                   02/11/2018 6:36 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  23-m                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  23-o                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-a                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                         08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-d                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-e                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  24-g                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  24-i                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-j                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-k                                                                                                   08/29/2017 11:09 PM
 QKX03
  24-l                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-p                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-q                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-r                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-s                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  24-u                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  24-w                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM



                                        Case 2:19-cr-00014-JRG-CRW Document1 185-9 Filed 07/07/20 Page 1 of 6 PageID #:
                                                                           2301
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Xiaorong You's Eastman   Xiaorong You's Eastman Eastman Seized Hard Xiaorong You's Lenovo   Xiaorong You's Google Xiaorong You's Yahoo Xiaorong You's Lansing Xiaorong You's Lansing Xiaorong You's Lenovo   Xiaorong You's USB
Device        CREATED, DELETED, SENT, RECEIVED, PLACED       iPhone (QKX01)           Laptop (QKX02)        Drive (QKX03)       Laptop (QKX07)           Drive (QKX09)        Return (QKX10)      Hard Drive (QKX20)      iPhone (QKX21)         Laptop (QKX23)          Drive (QKX28)
  24-z                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
                                                                                                         08/29/2017 11:09 PM
  24-cc
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-a                                                                                                   02/11/2018 6:48 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-b                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-i                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  25-j                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-m                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-p                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-s                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-w                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-x                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  25-y                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  26-a                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-b                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-c                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-d                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-e                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-f                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-g                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-h                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-i                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  26-t                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  26-v                                                                                                   08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  26-ff                                                                                                  08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  26-hh                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-ii                                                                                                  08/29/2017 11:09 PM
 QKX03



                                        Case 2:19-cr-00014-JRG-CRW Document2 185-9 Filed 07/07/20 Page 2 of 6 PageID #:
                                                                           2302
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Xiaorong You's Eastman   Xiaorong You's Eastman Eastman Seized Hard Xiaorong You's Lenovo   Xiaorong You's Google Xiaorong You's Yahoo Xiaorong You's Lansing Xiaorong You's Lansing Xiaorong You's Lenovo   Xiaorong You's USB
Device        CREATED, DELETED, SENT, RECEIVED, PLACED       iPhone (QKX01)           Laptop (QKX02)        Drive (QKX03)       Laptop (QKX07)           Drive (QKX09)        Return (QKX10)     Hard Drive (QKX20)       iPhone (QKX21)         Laptop (QKX23)          Drive (QKX28)
  26-jj                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-kk                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-ll                                                                                                  08/29/2017 11:09 PM
 QKX03
 26-mm                                                                                                   08/29/2017 11:09 PM
 QKX03
  26-nn                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-oo                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-pp                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-qq                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-rr                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-ss                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-tt                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-uu                                                                                                  08/29/2017 11:09 PM
 QKX03
  26-vv                                                                                                  08/29/2017 11:09 PM
 QKX03
                                                                                                                                                                                                 09/12/2018 11:12 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  17-d                                                                                                                                                                                           09/12/2018 11:12 AM
 QKX20                                                                                                                                                                                           09/12/2018 11:51 AM
  17-e                                                                                                                                                                                           09/12/2018 11:12 AM
 QKX20                                                                                                                                                                                           09/12/2018 11:51 AM
  17-f                                                                                                                                                                                           09/12/2018 11:12 AM
 QKX20                                                                                                                                                                                           09/12/2018 11:51 AM
  27-a                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  27-b                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  27-c                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  27-d                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  27-e                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  28-a                                                                                                   10/01/2017 04:01 AM
 QKX03                                                                                                   02/11/2018 08:32 PM
                                                                                                                                                                                                 09/12/2018 11:11 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  28-b                                                                                                   10/01/2017 04:01 AM
 QKX03                                                                                                   02/11/2018 08:32 PM
                                                                                                                                                                                                 09/12/2018 11:11 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  28-c                                                                                                   10/01/2017 11:48 AM
 QKX03                                                                                                   02/11/2018 08:32 PM
                                                                                                                                                                                                 09/12/2018 11:11 AM
                                                                                                                                                                                                 09/12/2018 11:51 AM
  28-d                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  28-f                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  28-h                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  28-i                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  28-k                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  28-m                                                                                                   08/29/2017 11:09 PM                                                                     09/12/2018 11:12 AM
 QKX03                                                                                                                                                                                           09/12/2018 11:51 AM
  29-a                                                                             03/23/2018 11:43 AM   06/21/2018 6:30 PM                          06/21/2018 12:31 PM
 QKX03                                                                             06/21/2018 06:48 PM
  29-c                                                                             04/04/2018 09:14 AM   06/21/2018 6:30 PM                          06/21/2018 12:29 PM
 QKX03                                                                             06/21/2018 06:48 PM
                                                                                   12/14/2017 02:37 PM   06/21/2018 6:30 PM                          06/21/2018 12:32 PM
  29-d                                                                             06/13/2018 05:04 PM
 QKX03                                                                             06/21/2018 06:48 PM



                                        Case 2:19-cr-00014-JRG-CRW Document3 185-9 Filed 07/07/20 Page 3 of 6 PageID #:
                                                                           2303
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)         Xiaorong You's Eastman   Xiaorong You's Eastman Eastman Seized Hard Xiaorong You's Lenovo    Xiaorong You's Google Xiaorong You's Yahoo Xiaorong You's Lansing Xiaorong You's Lansing Xiaorong You's Lenovo   Xiaorong You's USB
Device        CREATED, DELETED, SENT, RECEIVED, PLACED             iPhone (QKX01)           Laptop (QKX02)         Drive (QKX03)      Laptop (QKX07)            Drive (QKX09)        Return (QKX10)     Hard Drive (QKX20)       iPhone (QKX21)         Laptop (QKX23)          Drive (QKX28)
  29-e                                                                                   10/02/2017 09:46 PM    06/21/2018 6:31 PM                          06/21/2018 12:37 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-g                                                                                   03/26/2018 07:52 PM    06/21/2018 6:30 PM                          06/21/2018 12:29 PM
 QKX03                                                                                   06/21/2018 06:48 PM
  29--i                                                                                  10/09/2017 08:31 AM    06/21/2018 6:31 PM                          06/21/2018 12:30 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-j                                                                                   06/13/2018 05:07 PM    06/21/2018 6:30 PM                          06/21/2018 12:29 PM
 QKX03                                                                                  < 06/21/2018 06:48 PM
  29-k                                                                                   10/06/2017 10:29 AM    06/21/2018 6:31 PM                          06/21/2018 12:30 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-m                                                                                   10/06/2017 04:45 PM    06/21/2018 6:31 PM                          06/21/2018 12:30 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-n                                                   ptx                             02/13/2018 04:47 PM    06/21/2018 6:31 PM                          06/21/2018 12:37 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-o                                                                                   02/12/2018 09:31 AM    06/21/2018 6:31 PM                          06/21/2018 12:37 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-p                                                                                   01/03/2018 08:32 PM    06/21/2018 6:31 PM                          06/21/2018 12:30 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-q                                                                                   11/05/2017 04:54 PM    06/21/2018 6:31 PM                          06/21/2018 12:30 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-r                                                                                   10/01/2017 09:47 PM    06/21/2018 6:31 PM                          06/21/2018 12:30 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-t                                                                                   02/13/2018 03:52 PM    06/21/2018 6:31 PM                          06/21/2018 12:30 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-u                                                                                   02/13/2018 03:41 PM    06/21/2018 6:31 PM                          06/21/2018 12:30 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-v                                                                                   12/14/2017 10:48 AM    06/21/2018 6:31 PM                          06/21/2018 12:37 PM
 QKX03                                                                                   06/21/2018 06:44 PM
                                                                                         12/07/2017 03:15 PM    06/21/2018 6:31 PM                          06/21/2018 12:31 PM
  29-w                                                                                   12/10/2017 02:45 PM
 QKX03                                                                                   06/21/2018 06:44 PM
                                                                                         12/07/2017 03:17 PM    06/21/2018 6:31 PM                          06/21/2018 12:31 PM
  29-x                                                                                   12/10/2017 05:15 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  29-y                                                                                   12/12/2017 03:55 PM    06/21/2018 6:31 PM                          06/21/2018 12:40 PM
 QKX03                                                                                   06/21/2018 06:44 PM
  11-o                                                                                                          03/15/2018 11:18 PM                                               10/25/2017 11:11 AM
 QKX03
  11-p                                                                                                          03/15/2018 11:18 PM
 QKX03
                                                                                         08/29/2017 08:12 PM    06/21/2018 06:36 PM   07/03/2018 10:18 PM   06/21/2018 12:39 PM                         08/09/2018 10:24 PM
                                                                                         06/21/2018 06:44 PM    06/21/2018 06:44 PM                                                                     09/06/2018 10:00 PM
                                                                                                                                                                                                        09/29/2018 02:20 PM
  11-q                                                                                                                                                                                                  01/01/2019 03:20 PM
 QKX03                                                                                                                                                                                                  01/01/2019 03:20 PM
  11-r                                                   t                               09/09/2017 3:26 PM     03/15/2018 11:18 PM
 QKX03
                                                         al                              09/09/2017 9:07 PM     03/15/2018 11:18 PM

  13-c                                                          06/11/2018 5:26 PM
 QKX01
                                                                                                                                                                                                                               07/05/2018 12:08 PM
                                                                                                                                      07/03/2018 9:51 PM
  13-d                                                          06/11/2018 5:26 PM
 QKX01
                                                                                                                                                                                                                               07/05/2018 12:08 PM
                                                                                                                                      07/03/2018 9:51 PM
  13-e                                                          06/11/2018 5:27 PM
 QKX01
                                                                                                                                                                                                                               07/05/2018 12:08 PM
                                                                                                                                      07/03/2018 9:51 PM
  13-f                                                          06/11/2018 5:27 PM
 QKX01
                                                                                                                                                                                                                               07/05/2018 12:08 PM
                                                                                                                                      07/03/2018 9:51 PM
  13-g                                                          06/11/2018 5:27 PM
 QKX01
                                                                                                                                                                                                                               07/05/2018 12:07 PM
                                                                                                                                      07/03/2018 9:51 PM
  13-h                                                          06/11/2018 5:27 PM
 QKX01
                                                                                                                                                                                                                               07/05/2018 12:07 PM
                                                                                                                                      07/03/2018 9:51 PM
  13-i                                                          06/11/2018 5:27 PM
 QKX01
                                                                                                                                                                                                                               07/05/2018 12:08 PM


                                        Case 2:19-cr-00014-JRG-CRW Document4 185-9 Filed 07/07/20 Page 4 of 6 PageID #:
                                                                           2304
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)   Xiaorong You's Eastman   Xiaorong You's Eastman Eastman Seized Hard Xiaorong You's Lenovo   Xiaorong You's Google Xiaorong You's Yahoo Xiaorong You's Lansing Xiaorong You's Lansing Xiaorong You's Lenovo   Xiaorong You's USB
Device        CREATED, DELETED, SENT, RECEIVED, PLACED       iPhone (QKX01)           Laptop (QKX02)        Drive (QKX03)       Laptop (QKX07)           Drive (QKX09)        Return (QKX10)     Hard Drive (QKX20)       iPhone (QKX21)         Laptop (QKX23)          Drive (QKX28)
                                                                                                                              07/03/2018 9:51 PM
  13-j                                                    06/11/2018 5:28 PM
 QKX01
                                                                                                                                                                                                                        07/05/2018 12:08 PM
                                                                                                                               07/03/2018 9:51 PM
  13-k                                                    06/11/2018 5:28 PM
 QKX01
                                                                                                                                                                                                                        07/05/2018 12:08 PM
                                                                                                                               07/03/2018 9:51 PM
  13-l                                                    06/11/2018 5:30 PM
 QKX01
                                                                                                                                                                                                                        07/05/2018 12:07 PM
                                                                                                                               07/03/2018 9:51 PM
  13-m                                                    06/11/2018 5:30 PM
 QKX01
                                                                                                                                                                                                                        07/05/2018 12:07 PM
                                                                                                                               07/03/2018 9:51 PM
  13-n                                                    06/11/2018 5:30 PM
 QKX01
                                                                                                                                                                                                                         07/03/2018 6:03 PM
                                                                                                                               07/03/2018 9:51 PM
  13-o
 QKX01                                                    04/13/2017 1:17 AM
  13-p
 QKX01                                                   04/13/2018 1:22:00 AM
  13-q
 QKX01                                                    05/05/2018 6:59 PM
                                                          05/07/2018 5:49 AM
                                                                                                                                                                                                                         07/05/2018 1:02 PM
  13-r
 QKX01                                                    05/05/2018 6:59 PM
                                                          05/07/2018 5:49 AM
                                                                                                                                                                                                                         07/05/2018 1:01 PM
  13-s
 QKX01                                                    05/05/2018 6:59 PM
                                                          05/07/2018 5:49 AM
                                                                                                                                                                                                                         07/05/2018 1:01 PM
  13-t                                                    05/04/2018 04:25 AM      06/21/2018 6:49 PM
 QKX01                                                    05/04/2018 05:22 AM
                                                          05/04/2018 07:12 AM
                                                          05/04/2018 08:24 AM
                                                          05/04/2018 08:29 AM
                                                          05/04/2018 10:02 AM
                                                                                                                                                                            04/22/2018 5:19 AM


                                                                                   04/22/2018 11:34 AM   06/21/2018 6:31 PM   07/03/2018 10:19 PM    06/21/2018 12:28 PM                         08/09/2018 10:24 PM                          09/18/2018 10:48 PM
                                                                                   06/21/2018 06:42 PM                                                                                           09/06/2018 10:00 PM
                                                                                                                                                                                                 09/29/2018 02:20 PM
                                                                                                                                                                                                 01/01/2019 03:20 PM
                                                                                   05/04/2018 09:36 AM
                                                                                   05/06/2018 06:31 AM
                                                                                   06/10/2018 10:31 PM   06/21/2018 6:31 PM                          06/21/2018 12:26 PM
                                                                                   06/21/2018 06:49 PM
                                                          05/04/2018 6:51 PM

                                                          05/04/2018 09:28 PM
                                                          05/04/2018 09:55 PM
                                                          05/05/2018 06:14 AM
  13-v                                                     06/10/2018 5:09 PM
 QKX01
  13-w
 QKX01                                                    11/08/2017 9:28 AM
                                                                                                                               08/29/2018 3:27 AM                                                09/29/2018 02:20 PM                           08/29/2018 3:27 AM
                                                                                                                                                                                                 01/01/2019 03:20 PM
                                                                                                                               08/30/2018 5:47 PM                                                09/29/2018 02:20 PM                           08/30/2018 5:47 PM
                                                                                                                                                                                                 01/01/2019 03:20 PM

                                                                                                                               08/30/2018 5:49 PM                                                09/29/2018 02:20 PM                           08/30/2018 5:49 PM
  15-c                                                                                                                                                                                           01/01/2019 03:20 PM
 QKX23
                                                                                                                               09/01/2018 7:22 PM                                                09/29/2018 02:20 PM                           09/01/2018 7:22 PM
                                                                                                                                                                                                 01/01/2019 03:20 PM
  16-c
 QKX21                                                                                                                                                                                                                  11/20/2018 12:43 AM
  16-d
 QKX21                                                                                                                                                                                                                   11/20/2018 8:11 PM
  16-e
 QKX21                                                                                                                                                                                                                   11/21/2018 4:31 AM


                                        Case 2:19-cr-00014-JRG-CRW Document5 185-9 Filed 07/07/20 Page 5 of 6 PageID #:
                                                                           2305
Exhibit # -   ALL TIMES ARE IN EASTERN (# attachments)         Xiaorong You's Eastman   Xiaorong You's Eastman Eastman Seized Hard Xiaorong You's Lenovo     Xiaorong You's Google Xiaorong You's Yahoo Xiaorong You's Lansing Xiaorong You's Lansing Xiaorong You's Lenovo   Xiaorong You's USB
Device        CREATED, DELETED, SENT, RECEIVED, PLACED             iPhone (QKX01)           Laptop (QKX02)        Drive (QKX03)       Laptop (QKX07)             Drive (QKX09)        Return (QKX10)     Hard Drive (QKX20)       iPhone (QKX21)         Laptop (QKX23)          Drive (QKX28)
  16-f
 QKX21                                                                                                                                                                                                                           11/21/2018 4:40 AM
  16-g
 QKX21                                                                                                                                                                                                                           02/08/2019 7:34 AM
  16-h
 QKX21                                                                                                                                                                                                                           02/08/2019 7:36 AM
  16-i
 QKX21                                                   sx]                                                                                                                                                                     11/18/2018 3:32 PM
  16-j
 QKX01                                                           06/06/18 10:40 PM
                                                                                                                                                                                    11/09/2017 6:05 PM
                                                         d
                                                                06/10/2018 10:07 PM     06/10/2018 10:32:00 PM 06/21/2018 6:31:00 PM                         06/21/2018 12:26 PM


                                                                03/27/2018 12:29 AM




                                                         er
                                                                04/06/2017 1:53 AM

                                                                 04/06/2017 2:17 AM
  17-c                                                          03/27/2018 12:29 AM      03/27/2018 12:48 PM    06/21/2018 6:31 PM     07/03/2018 10:19 PM   06/21/2018 12:28 PM                         08/09/2018 10:24 PM                          09/18/2018 10:48 PM
 QKX20                                                                                   06/21/2018 06:42 PM                                                                                             09/06/2018 10:00 PM
                                                                                                                                                                                                         09/29/2018 02:20 PM
                                                                                                                                                                                                         01/01/2019 03:20 PM
                                                                                         02/25/2018 08:15 PM   02/25/2018 08:34 PM     07/03/2018 10:18 PM    06/21/18 12:28 PM                          08/09/2018 10:24 PM                          09/18/2018 10:48 PM     09/18/2018 1:58 PM
                                                                                         06/21/2018 06:42 PM   06/21/2018 06:30 PM     08/09/2018 09:44 PM                                               09/06/2018 10:00 PM
                                                                                                                                                                                                         09/29/2018 02:20 PM
                                                                                                                                                                                                         01/01/2019 03:20 PM
                                                                                                                                                                                     08/23/17 11:00 PM




                                        Case 2:19-cr-00014-JRG-CRW Document6 185-9 Filed 07/07/20 Page 6 of 6 PageID #:
                                                                           2306
